UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FEDERAL INSURANCE COMPANY,

                                      Plaintiff,                      19 Civ. 8998 (PAE)
                       -v-
                                                                            ORDER
 MSC MEDITERRANEAN SHIPPING COMPANY S.A.
 and UNITED CARGO MANAGEMENT, INC.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated at today’s conference, with plaintiff’s consent, defendant United

Cargo Management, Inc. is hereby dismissed without prejudice for failure to timely serve the

complaint.

       SO ORDERED.

                                                       PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: March 3, 2020
       New York, New York
